ORDER
PER CURIAM.
Ronald Holman (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of: two counts of first-degree assault, in violation of Section 565.0501 ; two counts of armed criminal action, in violation of Section 571.015; and one count of felony stealing, in violation of Section 570.030. The trial court sentenced Defendant to two consecutive seven-year terms of imprisonment on the assault counts, two consecutive seven-year terms on the armed criminal action counts, and one one-year term on the stealing count, to run concurrently with the other terms, for a total of twenty-eight years.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise noted.